Citation Nr: 9926049	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-32 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of an injury to the right hand, currently rated as 
30 percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of an injury to the right ankle, currently rated as 
20 percent disabling.

3.  Entitlement to an increased disability rating for the 
residuals of an injury to the right knee, currently rated as 
10 percent disabling.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a hip disability.

6.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1982 to January 
1992.  He has four months of additional prior active service.

This appeal arises from rating decisions of the Montgomery, 
Alabama, Regional Office (RO).  The appeal for the increased 
ratings arises from a March 1997 rating decision.  The appeal 
for service connection for the back and hips arises from a 
rating decision of March 1998.  The appeal for a total 
disability rating due to individual unemployability arises 
from a rating decision of February 1999.


REMAND

In the veteran's substantive appeal (VA Form 9) for the 
increased ratings that was received in November 1997, the 
veteran indicated that he wanted a hearing before a member of 
the Board.  He later indicated that he wanted to appear 
personally before a member of the Board at the RO in lieu of 
a videoconference hearing.  In a statement that was received 
in November 1998, the veteran again requested a personal 
hearing before a member of the Board or a hearing officer at 
the RO.  In the substantive appeal (VA Form 9) for the 
individual unemployabiltiy claim that was received in June 
1999, the veteran again indicated that he wanted a hearing 
before a member of the Board at the hearing office at the RO.  
There is no indication in the record of the veteran or his 
representative withdrawing the requests for a hearing.  

The veteran has requested a hearing before a member of the 
Board at the RO.  However, the record does not show that a 
hearing has been scheduled.  There is also an indication that 
he would like a hearing before a hearing officer.  Therefore, 
this case will be returned to the RO to determine the type of 
hearing desired and to schedule the appropriate hearing(s).

Accordingly, this case is REMANDED for the following.

1.  The RO should send an inquiry to the 
veteran to determine whether he wants a 
hearing before a hearing officer.  He 
should be advised that he will be 
scheduled for a hearing before a member 
of the Board at the RO but is also 
entitled to a hearing before a hearing 
officer in addition to the hearing before 
the Board member.

2.  The RO should schedule the veteran 
for a hearing before a member of the 
Board at the RO.  If he also indicates 
that he wants a hearing before a hearing 
officer, he should also be scheduled for 
such a hearing prior to the hearing 
before the Board member.  

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this remand is to schedule the appropriate 
hearing(s) to comply with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


